Alice Robie Resnick, J.,
dissenting.
{¶ 46} The court of appeals fully appreciated the nuances of the issue presented, applied the relevant precedents precisely as they should have been applied, and unanimously reached the right result, which was to reverse the jury verdict for appellant, Dr. Oscar Nicholson Jr., and to remand for a new trial. The majority loses focus on the true issue, misperceives the prejudicial nature of the testimony at issue, and reverses a well-reasoned judgment, thereby reinstating a flawed jury verdict. I dissent.
{¶ 47} In Piotrowski v. Corey Hosp. (1961), 172 Ohio St. 61, 15 O.O.2d 126, 173 N.E.2d 355, this court held at the syllabus:
{¶ 48} “Generally, it is prejudicial error to admit in evidence, over objection, medical articles or treatises as independent evidence of the theories and opinions therein expressed, and this is particularly true where the evidence in the case is conflicting and of such a character that a verdict for either party would be supportable.”
{¶ 49} While paying lip service to Piotrowski and the Ohio Rules of Evidence as they apply to expert testimony and learned treatises, the majority strays from the fundamental principles that should guide our inquiry. It was the inherently prejudicial nature of the “independent evidence of the theories and opinions therein expressed” of the medical literature that concerned the court in Piotrowski. The court of appeals understood that a proper application of the reasoning underlying the result in Piotrowski compels a new trial in this case.
{¶ 50} Several times during his testimony, Dr. Nicholson referred to unspecified medical literature sources as supporting his opinion that he had met the standard of care. After Dr. Nicholson had testified for a second time that unnamed “medical and surgical literature” states a standard of care allowing patients with benign familial neutropenia to be operated on when their white-blood-cell counts are greater than 1,000, appellee’s attorney approached the bench and renewed an earlier objection, stating, “We would ask that the response *245to the question be stricken on the basis that his answer was that based upon the literature that he’s read. Well, I can’t, how can I cross-examine him when I don’t know what he’s read. And, it’s a clear hearsay response. It’s got to go out.”
{¶ 51} The trial court refused a second time to strike Dr. Nicholson’s references to medical literature. The trial court even appears to have invited a response from Dr. Nicholson that would have allowed him to improperly name specific literature, stating in response to the objection, “Overruled. Ask him what he read.” Dr. Nicholson’s attorney then requested Dr. Nicholson to specify the medical literature he was referring to. Although Dr. Nicholson did not name any specific piece of literature as his source, he testified, “There are various review articles in the medical as well as surgical literature that deals with the benign, the condition of benign familial neutropenia.”
{¶ 52} Dr. Nicholson’s attorney then led his client to add a qualifier to the mention of the unnamed literature as the sole source of Dr. Nicholson’s opinion, asking in what appears to be an afterthought, “Is your opinion based also on your education and your training and your experience over the years?” Dr. Nicholson replied, “Yes, it is.”
{¶ 53} I fully agree with the court of appeals’ cogent analysis of why Dr. Nicholson’s testimony was improper. The court of appeals acknowledged that “[w]hile learned treatises may not be admitted as evidence or relied on for the truth of the opinions stated therein, experts have been permitted to refer to literature generally as forming part of the basis for their opinion. See Gartner v. Hemmer, Hamilton App. No. C-010216, 2002-Ohio-2040 [2002 WL 727014]; Limle v. Laboratory Corp. of Am. (2000), 137 Ohio App.3d 434, 438-439 [738 N.E.2d 890], We recognize that no one becomes an expert without research, education, training, and experience and that an expert is entitled to rely on this background in forming his opinion. However, there is a distinction between reference to literature as being part of the collective basis for an expert’s opinion and reference to literature as substantive evidence.”
{¶ 54} The court of appeals went on to elaborate precisely why Dr. Nicholson’s testimony should not have been allowed:
{¶ 55} “In this case, Dr. Nicholson testified that the white blood cell count level to safely take a patient with benign familial neutropenia to surgery was greater than 1,000. He unequivocally stated that this is something that is documented in the medical and surgical literature. Dr. Nicholson also testified that the standard of care in taking Mr. Moss to surgery with a white blood cell count of 2,300 was met, based upon the fact that the medical and surgical literature states that patients who have benign familial neutropenia can be operated on safely with white blood cell counts greater than 1,000.
*246{¶ 56} “Dr. Nicholson’s reference to the medical literature was used for the truth of the matter contained therein, not as a general basis for his opinion. Therefore, his testimony was hearsay and was used as substantive evidence. See Pool v. Wade (1996), 115 Ohio App.3d 449 [685 N.E.2d 791]; Edwards v. Radecki (May 14, 1993), Lucas App. No. L-92-042 [1993 WL 155632]. While Dr. Nicholson later stated his opinion was also based on his training, education, and experience, this does not change the fact that his earlier reference to the medical literature amounted to hearsay.
{¶ 57} “Moreover, Dr. Nicholson’s testimony was not a generalized statement that incorporated medical literature with his education, training, and experience to form his opinion. Rather, Dr. Nicholson specifically stated [that] the fact that it is safe to operate on patients with benign familial neutropenia with white blood cell counts greater than 1,000 is documented in medical literature. In essence, Dr. Nicholson was relying on a phantom expert to support his opinion. While Dr. Nicholson may also have believed that he met the standard of care based on his education, training, and experience, his specific reference to medical literature to establish the level at which the standard was met was an improper use of the literature as substantive evidence.
{¶ 58} “We find that the trial court erred in allowing Dr. Nicholson’s testimony on this matter as it was inadmissible hearsay.”
{¶ 59} The court of appeals additionally correctly determined that the trial court’s refusal to prevent Dr. Nicholson from testifying as he did about the medical literature was prejudicial to appellee: “Dr. Nicholson was permitted to rely on the literature as substantive evidence to support his opinion that Moss’s white blood cell count was at a safe level to perform surgery. Further, it cannot be said that but for the error in allowing this testimony, the trier of fact would probably have made the same decision. Accordingly, we find that the trial court’s action was inconsistent with substantial justice.”
{¶ 60} I agree with the conclusion of the court of appeals that appellee was significantly prejudiced by Dr. Nicholson’s improper references to unidentified “phantom” medical literature to support his alleged compliance with the applicable standard of care and that a new trial is warranted. This trial centered on whether Dr. Nicholson did, in fact, comply with that standard. The unspecified medical literature was used as substantive factual evidence of the standard of care, but was totally imprecise as to its origin and totally unambiguous as to the substance of its assertion. Appellee had no way to effectively cross-examine Dr. Nicholson to counter the effect of the references, and the jury’s verdict was influenced by crucial testimony it should never have heard. I would affirm the judgment of the court of appeals.
Pfeifer, J., concurs in the foregoing dissenting opinion.
Novak, Robenalt, Pavlik & Scharf, L.L.P., William J. Novak, Thomas D. Robenalt, and Colin P. Sammon, for appellee.
Moscarino & Treu, L.L.P., Kris H. Treu, Edward S. Jerse, and Michael M. Matile, for appellant.